USCA11 Case: 21-11048     Date Filed: 08/05/2022   Page: 1 of 18




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11048
                   ____________________

S.S.,
by and through A.S.,
                                              Plaintiff-Appellee,
versus
COBB COUNTY SCHOOL DISTRICT,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
              D.C. Docket No. 1:18-cv-00313-JPB
                   ____________________
USCA11 Case: 21-11048       Date Filed: 08/05/2022     Page: 2 of 18




2                      Opinion of the Court                21-11048


Before GRANT, LUCK, and HULL, Circuit Judges.
LUCK, Circuit Judge:
       Where a district court remands a case to an administrative
agency for further proceedings, the general rule is that we don’t
have appellate jurisdiction to review the remand order because it
is not “final” under 28 U.S.C. section 1291. The issue here is
whether the general rule applies to a district court’s order remand-
ing an Individuals with Disabilities Education Act claim to a state
administrative agency for a due process hearing. We conclude that
it does. Because the district court’s remand order was not a final
order under section 1291, we lack appellate jurisdiction to review
it. The appeal must be dismissed.
    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
        S.S. was a student in the Cobb County School District. At a
young age she was diagnosed with cerebral palsy, and as a result,
she has received special education services under the Act beginning
in 2000. Over the years, as required by the Act, the school district
developed individualized education plans for S.S. But S.S. made
little educational progress. In 2015, S.S.’s parents challenged the
adequacy of the individualized educational plans. S.S.’s parents
fought the school district for two years, and eventually filed an ad-
ministrative complaint requesting a due process hearing under the
Act with the Georgia Office of State Administrative Hearings.
USCA11 Case: 21-11048         Date Filed: 08/05/2022      Page: 3 of 18




21-11048                Opinion of the Court                           3

        In the administrative complaint, S.S. alleged that the school
district failed to provide her a free and appropriate public education
under the Act. She alleged that the school district’s program “was
not appropriate and was not implemented using appropriate re-
search-based special education instruction, related services, and
supplemental services, modifications, accommodations[,] []or any
adequate educational supports.” S.S. alleged that the program
failed to “properly or timely evaluate” her “in all areas of suspected
disability” and that, as a result, the school district “failed to provide
adequate instruction, supports[,] and related services.” S.S. alleged
that an independent evaluator had “conducted a functional evalu-
ation and made suggestions of added goals,” but that the school
district “rejected many of the proposed goals” “without any justifi-
cation.” And she alleged that the school district failed to “create an
educational plan” for her “that confer[red] upon her any meaning-
ful educational benefit” in light of her disability and also failed to
“meet or use” the Act’s “criteria for placement.”
       The school district moved for summary determination of
the administrative complaint because S.S. presented “no genuine
issue of material fact.” Under Georgia law, a “summary determi-
nation” is “similar to a summary judgment.” Piedmont
Healthcare, Inc. v. Ga. Dep’t of Hum. Res., 638 S.E.2d 447, 449 (Ga.
Ct. App. 2006) (“The . . . regulation provides that a party may
move for a summary adjudication, similar to a summary judgment,
‘on the basis that there is no genuine issue of material fact for de-
termination.’” (quoting Ga. Comp. R. & Regs. 616-1-2-.15(1))).
USCA11 Case: 21-11048        Date Filed: 08/05/2022      Page: 4 of 18




4                       Opinion of the Court                 21-11048

According to the school district, the undisputed record showed that
it provided S.S. a free and appropriate public education and placed,
identified, and evaluated S.S. as required by the Act.
        The administrative law judge agreed with the school district
and granted summary determination, denying S.S.’s request for a
due process hearing. The administrative law judge explained that
summary determination was appropriate where there was “no gen-
uine issue of material fact such that the moving party [was] entitled
to a judgment as a matter of law on the facts established.” The
administrative law judge concluded that: (1) there was no evidence
that the school district failed to provide S.S. a free and appropriate
public education before 2016; (2) S.S.’s individualized education
plan for the 2016 school year was “reasonably calculated” to enable
S.S. “to receive educational benefit” because the plan included
“measurable goals”; (3) there was no evidence that S.S.’s placement
was “inappropriate” in light of her disability; (4) the school district
properly “recognized” S.S.’s disability “as being more severe than
S.S.’s parents believed”; and (5) the school district properly evalu-
ated S.S. and was not required to “adopt every suggestion made by
an independent evaluator.”
       S.S. challenged the administrative law judge’s decision in the
Northern District of Georgia. She alleged that the administrative
law judge erred in denying S.S. a due process hearing and “finding
that no genuine issues of material fact [we]re in dispute.” S.S. al-
leged that the administrative law judge erred in concluding that the
school district complied with the Act and provided her a free and
USCA11 Case: 21-11048        Date Filed: 08/05/2022     Page: 5 of 18




21-11048               Opinion of the Court                         5

appropriate public education. And she alleged that the school dis-
trict failed to provide her “appropriate educational services and in-
struction” and that the “minimal instruction provided to S.S. was
not tailored to meet S.S.’s unique needs.”
       The school district moved for summary judgment, arguing
that S.S. could “point to no evidence demonstrating a genuine dis-
pute as to any material fact.” The school district argued that it pro-
vided S.S. with a free and appropriate public education “at all
times” through individualized educational plans that were “reason-
ably calculated to enable S.S. to make academic progress and re-
ceive educational benefit.” And the school district argued that it
“appropriately placed S.S.,” “appropriately identified S.S. as a stu-
dent with a disability,” and “appropriately evaluated S.S.” under
the Act.
       The district court denied the school district’s motion for
summary judgment and remanded to the administrative law judge
for a due process hearing. The district court found two “readily
apparent” genuine issues of material fact as to whether S.S.’s indi-
vidualized education plan provided her a free and appropriate pub-
lic education. First, the parties disputed whether S.S.’s individual-
ized education plan “should have included a provision that S.S. be
assigned a paraprofessional to work exclusively with her.” This
was a genuine issue of material fact, the district court explained,
because the school district provided an affidavit from the assistant
director of special education explaining that “S.S. d[id] not need an
assigned paraprofessional because her assigned class [wa]s small,”
USCA11 Case: 21-11048        Date Filed: 08/05/2022      Page: 6 of 18




6                       Opinion of the Court                 21-11048

while S.S. presented expert testimony that “S.S. would not progress
unless she was assigned a paraprofessional.” Second, the parties
disputed whether the goals in S.S.’s individualized education plan
were “appropriately ambitious.” This was a genuine issue of ma-
terial fact, the district court explained, because the assistant direc-
tor “opined . . . that they were appropriate,” but S.S.’s expert “de-
tailed why the [individualized education plan] goals were inade-
quate.”
        Because “the parties submitted competing evidence” as to
whether S.S’s individualized education plan was “reasonable and
appropriately ambitious,” the district court determined “that sum-
mary determination at the administrative level without a due pro-
cess hearing was improper.” The district court concluded that re-
mand for a due process hearing was “the most appropriate rem-
edy” because S.S.’s due process complaint was “dismissed without
an evidentiary hearing and the reviewing court lack[ed] findings
and conclusions on the merits.” The district court noted that “[a]ny
party aggrieved by the decision of the [administrative law judge]
on remand shall have the opportunity to appeal that decision in a
civil action” and closed the case.
       The school district appealed the district court’s remand or-
der.
                           DISCUSSION
       S.S. moves to dismiss the appeal for lack of appellate juris-
diction, arguing that the district court’s remand order was not a
USCA11 Case: 21-11048         Date Filed: 08/05/2022      Page: 7 of 18




21-11048                Opinion of the Court                           7

“final decision” under 28 U.S.C. section 1291. S.S. contends that
the district court “did not conclusively resolve any issue” or “dis-
pose[] of the parties’ prayers for relief”; that the litigation “has not
ended”; and that, “in fact, the [d]istrict [c]ourt’s order . . . con-
tinue[d] the litigation.” “[T]he remand of a case for an evidentiary
hearing,” argues S.S., “is not a final decision.” “Before reaching the
merits, we must consider our own jurisdiction . . . .” Trichell v.
Midland Credit Mgmt., Inc., 964 F.3d 990, 996 (11th Cir. 2020).
        Under section 1291, we “have jurisdiction of appeals from all
final decisions of the district courts of the United States.” 28 U.S.C.
§ 1291. So, to be appealable, a district court order “must either be
final or fall into a specific class of interlocutory orders that are made
appealable by statute or jurisprudential exception.” CSX Transp.,
Inc. v. City of Garden City, 235 F.3d 1325, 1327 (11th Cir. 2000).
       “A final decision is one which ends the litigation on the mer-
its and leaves nothing for the court to do but execute the judg-
ment.” Id. (quotation omitted). “[A]n order that contemplates fur-
ther substantive proceedings in a case is not final and appealable.”
Freyre v. Chronister, 910 F.3d 1371, 1377 (11th Cir. 2018). “Fur-
thermore, a district court order is not final and, therefore, is not
appealable pursuant to section 1291 if it does not dispose of all of
the plaintiff’s prayers for relief.” Shannon v. Jack Eckerd Corp., 55
F.3d 561, 563 (11th Cir. 1995). The “label” used by the district court
“cannot control [an] order’s appealability.” Sullivan v. Finkelstein,
496 U.S. 617, 628 n.7 (1990). So we do not have appellate
USCA11 Case: 21-11048        Date Filed: 08/05/2022      Page: 8 of 18




8                       Opinion of the Court                 21-11048

jurisdiction over “a nonappealable interlocutory order,” even
when the district court labels the order “a ‘final judgment.’” Id.
       “As a general rule, remand orders from district courts to ad-
ministrative agencies are not final and appealable.” Fla. Wildlife
Fed’n, Inc. v. Adm’r, U.S. Env’t Prot. Agency, 737 F.3d 689, 693
(11th Cir. 2013) (quotation omitted). In Florida Wildlife Federa-
tion, we concluded that the district court “issued no final judg-
ment” where it “remanded part of the case” to the Environmental
Protection Agency “for further rulemaking.” Id. We explained,
“Appellate jurisdiction depends on the existence of a final trial
court judgment that ends the litigation on the merits and leaves
nothing for the court to do but execute the judgment.” Id. at 692
(quotation omitted). Because the remand order didn’t end the case
on the merits, and there was more to be done after the remand,
“the judgment [was] not final and thus we lack[ed] appellate juris-
diction over any part of the consolidated case.” Id. at 693.
       In Shannon, we applied the general rule where the district
court, after concluding that a denial of benefits under the Em-
ployee Retirement Income Security Act was “arbitrary and capri-
cious,” remanded to the plan administrator “for a new determina-
tion based on evidence available at the time of remand.” 55 F.3d at
562. There, we determined that the district court’s order was not
a “final judgment” under section 1291 because “the remand order
did not end the litigation on the merits” and the district court had
“not disposed of all [the plaintiff’s] prayers for relief.” Id. at 563.
“By remanding and retaining jurisdiction, the district court . . .
USCA11 Case: 21-11048        Date Filed: 08/05/2022      Page: 9 of 18




21-11048                Opinion of the Court                         9

indicated that further action [wa]s required,” we explained. Id. We
said, “Because the purpose of a remand order is to continue litiga-
tion rather than terminate it, such orders cannot reasonably be con-
strued as terminating litigation on the issues remanded.” Id. (quo-
tation omitted).
        We came to a similar conclusion in Young v. Prudential In-
surance Co. of America, where “the district court entered partial
summary judgment for [the plaintiff] on some issues and remanded
the case to [the disability plan administrator] to decide in the first
instance whether [the plaintiff] was disabled.” 671 F.3d 1213, 1214
(11th Cir. 2012). The plaintiff sought the district court’s review of
her administrative appeal denying her claim for long-term disabil-
ity benefits. Id. After granting partial summary judgment and re-
manding the case, “the district court, in form, ordered the case
closed and directed the clerk to enter judgment for [the plaintiff].
The clerk did enter what purported to be a final judgment; it ‘dis-
missed [the case] on the merits.’” Id. at 1215 (second alteration in
original). But we found that, “in substance, the district court’s or-
der did not end [the plaintiff]’s case and left unresolved her entitle-
ment to benefits under the [p]lan.” Id. We concluded that the dis-
trict court’s order was “not a final, appealable decision under [sec-
tion] 1291.” Id. at 1216.
       The general rule applies to this case, as well. The district
court’s order remanding to the administrative law judge for further
proceedings under the Act was not a final and appealable decision.
The district court did not decide the merits, let alone “end[] the
USCA11 Case: 21-11048       Date Filed: 08/05/2022     Page: 10 of 18




10                     Opinion of the Court                 21-11048

litigation on the merits” or “leave[] nothing for the court to do but
execute the judgment.” See CSX, 235 F.3d at 1327 (quotation omit-
ted). To the contrary, the district court explained, “Without fully
developed evidence, this [c]ourt cannot say whether S.S.’s [individ-
ualized education plan] was or was not reasonably calculated to
provide her with a [free and appropriate public education].” The
remand order did not determine whether the school district failed
to provide S.S. a free and appropriate public education under the
Act or “dispose” of any of S.S.’s “prayers for relief.” See Shannon,
55 F.3d at 563.
        And the district court “contemplate[d] further substantive
proceedings,” see Freyre, 910 F.3d at 1377 (quotation omitted),
concluding that “remand [wa]s the most appropriate remedy” be-
cause S.S.’s “due process complaint [wa]s dismissed without an ev-
identiary hearing and the reviewing court lack[ed] findings and
conclusions on the merits of [S.S.’s] claims.” The district court
even noted that “[a]ny party aggrieved by the decision of the [ad-
ministrative law judge] on remand [would] have the opportunity
to appeal that decision in a civil action.” Because S.S. or the school
district “might seek review of the [administrative law judge]’s rem-
edy determinations in [the] district court, the district court did not
make a final decision” when it remanded the case. See C.W. ex rel.
B.W. v. Denver Cnty. Sch. Dist. No. 1, 994 F.3d 1215, 1222 (10th
Cir. 2021). That the district court closed the case does not control
our determination. See Sullivan, 496 U.S. at 628 n.7.
USCA11 Case: 21-11048            Date Filed: 08/05/2022          Page: 11 of 18




21-11048                   Opinion of the Court                                11

       Our conclusion is consistent with the decisions of other cir-
cuits. See, e.g., C.W., 994 F.3d at 1222; Shapiro ex rel. Shapiro v.
Paradise Valley Unified Sch. Dist. No. 69, 152 F.3d 1159, 1160 (9th
Cir. 1998). 1 For example, in C.W., the Tenth Circuit determined
that the case “implicate[d] the ‘administrative remand rule[,]’ . . . .
provid[ing] that a district court’s order remanding ‘to an adminis-
trative agency for further proceedings is ordinarily not appealable
because it is not a final decision.’” 994 F.3d at 1220 (footnote omit-
ted). There, the plaintiff “sought and received a due process hear-
ing with a state administrative law judge” under the Act, and the
plaintiff challenged the administrative law judge’s decision in the
district court. Id. at 1218–19. The district court “ruled partly in
favor” of the plaintiff “and partly against him,” remanded to the
administrative law judge “for further proceedings,” and “entered
what it labeled a ‘Final Judgment.’” Id. at 1219.
      But, the Tenth Circuit explained, the district court “never
entered a final decision.” Id. at 1222. The district court remanded


1
  Somoza v. N.Y.C. Dep’t of Educ., 538 F.3d 106 (2d Cir. 2008) is not to the
contrary. In Somoza, the Second Circuit reviewed the district court’s prelim-
inary injunction ordering the department of education to fund the plaintiff’s
public education while the administrative proceedings were pending. Id. at
109, 111–12. Under “the circumstances presented,” the Second Circuit con-
cluded that it had appellate jurisdiction because the district court “resolved the
merits of [the] plaintiff’s complaint” by granting a preliminary injunction and
“return[ing] the case to the administrative agency for all further adjudication.”
Id. at 112–13 & n.5. Unlike Somoza, this case is not an appeal from an injunc-
tion and the district court did not resolve the merits of S.S.’s complaint.
USCA11 Case: 21-11048        Date Filed: 08/05/2022     Page: 12 of 18




12                      Opinion of the Court                 21-11048

“for the [administrative law judge] to determine what remedies the
[school district] owed to [the plaintiff],” and, “[b]ecause [the plain-
tiff] and/or [the school district] might seek review of the [adminis-
trative law judge]’s remedy determinations in district court, the dis-
trict court did not make a final decision when it granted summary
judgment to the [school district].” Id. The Tenth Circuit found
that the district court’s “‘Final Judgment’ moniker was premature”
and that the order was not a “final, appealable decision.” Id.
        The Ninth Circuit reached the same conclusion in Shapiro.
There, the plaintiff sued the school district under the Act, and the
district court ruled that the school district violated the Act “but re-
manded the proceedings to the administrative officer with instruc-
tions to determine whether the specialized private school provided
an ‘appropriate’ education.” 152 F.3d at 1160. “When the district
court entered the remand order, it also ‘terminated’ the action.”
Id.
       The Ninth Circuit concluded that the district court “ex-
ceeded its authority in terminating the action when it remanded
for further proceedings.” Id. The Ninth Circuit explained, “Until
the administrative proceedings [we]re completed, the district court
w[ould] not have before it all the issues that [we]re necessary for it
to render a final judgment.” Id. at 1161. And “appellate review
would not be foreclosed to any party if an immediate appeal were
not allowed.” Id. The Ninth Circuit concluded, as we do, that the
appeal “must be dismissed for lack of a final, appealable order.” Id.
at 1160 (quotation omitted). We join the Ninth and Tenth Circuits
USCA11 Case: 21-11048        Date Filed: 08/05/2022      Page: 13 of 18




21-11048                Opinion of the Court                         13

in applying the general rule to orders remanding claims under the
Act to state administrative agencies for further proceedings.
       The school district gives four reasons for why we shouldn’t
apply the general rule. None are persuasive.
       First, the school district argues that we should apply the
“logic” from social security cases and carve out an exception for
remand orders under the Act. In social security cases, a district
court order remanding a “disability benefit claim to the agency for
further proceedings is a ‘final judgment’ for purposes of [sec-
tion] 1291 and it is, therefore, appealable.” Forney v. Apfel, 524
U.S. 266, 269 (1998).
        According to the school district, the Act is “similar to the So-
cial Security Act in that it provides a mechanism for a district court
to sit as the reviewing body over a decision made by an administra-
tive court,” so we should treat remand orders the same way. But
section 405(g) of the Social Security Act specifically provides that a
district court reviewing a final agency decision “shall have power
to enter . . . a judgment affirming, modifying, or reversing the de-
cision of the Commissioner of Social Security, with or without re-
manding the cause for a rehearing.” 42 U.S.C. § 405(g). So, even
though a district court in a social security case may order a remand,
the order “is a ‘judgment’ in the terminology of [section] 405(g),”
Sullivan, 496 U.S. at 625, and “shall be final except that it shall be
subject to review in the same manner as a judgment in other civil
actions,” 42 U.S.C. § 405(g).
USCA11 Case: 21-11048       Date Filed: 08/05/2022    Page: 14 of 18




14                     Opinion of the Court                21-11048

       Remand orders under the Social Security Act are thus final
by statute. The Supreme Court concluded as much in Sullivan,
“noting that the issue before [the Supreme Court] [wa]s not the
broad question whether remands to administrative agencies [we]re
always immediately appealable,” but whether remand orders un-
der the Social Security Act were “immediately appealable by the
Secretary.” 496 U.S. at 623. In Sullivan, the Supreme Court’s deci-
sion turned on the statutory language of section 405(g). Id. at 623–
31; see Forney, 524 U.S. at 270 (Sullivan “focused upon a ‘class of
orders’ that Congress had made ‘appealable under [section] 1291’”
and “reasoned, primarily from the language of [section] 405(g), that
a district court judgment remanding a Social Security disability
benefit case fell within that class”).
        Here, the Act does not provide that a district court’s remand
order for further proceedings before an administrative law judge is
a final judgment. See 20 U.S.C. § 1415(i)(2)(A). Unlike the Social
Security Act, the Act does not mention a rehearing order or say
that any decision of a district court reviewing an agency decision
“shall be final.” Compare id., with 42 U.S.C. § 405(g). The statu-
tory language makes all the difference.
        Second, the school district argues that we should apply an
exception to the general rule because, according to the school dis-
trict, the district court ordered the administrative law judge “to
proceed under a certain legal standard.” See MCI Telecomms.
Corp. v. BellSouth Telecomms. Inc., 298 F.3d 1269, 1271 (11th Cir.
2002) (quotation omitted). In MCI, we explained that, while the
USCA11 Case: 21-11048        Date Filed: 08/05/2022     Page: 15 of 18




21-11048                Opinion of the Court                        15

general rule deems “remand orders from district courts to admin-
istrative agencies . . . not final and appealable,” there is a “widely
recognized” exception for when a district court “orders the agency
to proceed under a certain legal standard.” Id. (quotation and cita-
tion omitted). We explained that a remand order requiring the ap-
plication of a “certain legal standard” is generally appealable “be-
cause the agency, forced to conform its decision to the district
court’s mandate, cannot appeal its own subsequent order.” Id.
        The school district argues that the district court’s remand
order forces the administrative law judge to apply a certain legal
standard because “the district court, in applying the wrong stand-
ard of review,” ordered the administrative law judge “to hold a
hearing that [wa]s not legally required.” According to the school
district, the remand order forces the administrative law judge “to
apply” the district court’s “erroneous ruling” with “no discretion
over whether . . . summary determination [wa]s appropriate.”
        But the school district misunderstands the district court’s re-
mand order. The district court did not order the administrative
law judge to apply any particular legal standard. Instead, the dis-
trict court remanded for “evidence [to] be presented” and “fully de-
veloped” at a due process hearing. The general rule applies where,
as here, “a district court remands for further consideration of evi-
dence.” Id.
       Third, the school district argues that we should adopt, as the
Tenth Circuit has, a “practical finality” exception to the general
rule and treat the district court’s remand order as practically final.
USCA11 Case: 21-11048       Date Filed: 08/05/2022    Page: 16 of 18




16                     Opinion of the Court                21-11048

See C.W., 994 F.3d at 1221. Under “the practical finality” excep-
tion, the Tenth Circuit “sometimes regard[s] a district court’s re-
mand to an agency as practically final” when the appeal involves
“an important and urgent issue” that “is serious and unsettled, and
not within the trial court’s discretion.” Id. If it does, the court
“proceed[s] to a ‘balancing test’” that “ask[s] whether the danger of
injustice by delaying appellate review outweighs the inconven-
ience and costs of piecemeal review.” Id. (quotation omitted). The
school district argues that this case involves “an important and ur-
gent issue” because the district court decided a “very specific legal
question, which [wa]s whether summary determination was ap-
propriate here and, in so holding, [it] applied the wrong standard
of review.”
        We don’t need to decide whether to adopt a “practical final-
ity” exception to the general rule because, even if we did, the
school district’s appeal would not meet the exception’s “narrow[]”
requirements. Id. The standard of review issue raised by the
school district is not “unsettled.” We settled it in Loren F. ex rel.
Fisher v. Atlanta Independent School System, 349 F.3d 1309, 1313–
14 (11th Cir. 2003) (“[T]he usual [rule] 56 summary judgment prin-
ciples do not apply in an [Individuals with Disabilities Education
Act] case.”), and again in L.J. ex rel. N.N.J. v. School Board of
Broward County, 927 F.3d 1203, 1210 (11th Cir. 2019) (“When a
district court reviews an administrative decision in an [Individuals
with Disabilities Education Act] case, it must make a decision based
USCA11 Case: 21-11048        Date Filed: 08/05/2022      Page: 17 of 18




21-11048                Opinion of the Court                         17

on the preponderance of the evidence and give ‘due weight’ to the
[administrative law judge]’s conclusions.”).
       Fourth, the school district argues that we should carve out
an exception here because, otherwise, the school district will be
precluded from obtaining appellate review of the remand order.
“The district court’s decision forces the administrative [law judge]
to conduct a hearing, despite the fact that” the administrative law
judge “already ruled that the evidence in this case [wa]s so straight-
forward that all claims [could] be disposed of on a motion for sum-
mary determination,” argues the school district.
        But, in Young, we rejected the same argument. 671 F.3d at
1216. There, the disability plan administrator argued that if we did
not allow it to “immediately appeal the district court’s partial sum-
mary judgment and remand order, it might be precluded from ob-
taining judicial review of that order or any future determination of
[the plaintiff]’s entitlement to benefits.” Id. We determined that
“the district court retain[ed] jurisdiction . . . because no final deci-
sion ha[d] been made,” so the disability plan administrator could,
“following entry of a final decision in this case, request review of
the partial summary judgment and remand order which it now
s[ought] to review as well as any final judgment entered by the dis-
trict court following the plan administrator’s decision on remand.”
Id.
       Here, too, the district court retains jurisdiction “because no
final decision has been made.” See id. As the district court ex-
plained, “[a]ny party aggrieved by the decision of the
USCA11 Case: 21-11048       Date Filed: 08/05/2022     Page: 18 of 18




18                     Opinion of the Court                 21-11048

[administrative law judge] on remand [would] have the oppor-
tunity to appeal that decision in a civil action.” Following entry of
a final decision, the school district may “request review of . . . any
final judgment entered by the district court following the [admin-
istrative law judge]’s decision on remand.” See id.
                          CONCLUSION
       We conclude that remand orders from district courts to ad-
ministrative agencies for further proceedings under the Act are not
final and appealable under section 1291. And because the district
court’s remand order was not final and appealable, we lack appel-
late jurisdiction to review it. We dismiss the school district’s ap-
peal.
       Importantly, the dismissal should not be read as approving
the district court’s remand order. To the contrary, the district
court’s application of Federal Rule of Civil Procedure 56 to review
the state administrative agency’s decision under the Act appears to
be inconsistent with Loren F. See 349 F.3d at 1313 (explaining that
summary judgment under the Act “is based on a preponderance of
the evidence” and the “usual” rule 56 “summary judgment princi-
ples do not apply”). But, without appellate jurisdiction, we must
dismiss rather than reach the merits.
       APPEAL DISMISSED.